DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-5. Claim 1 was amended and claim 5 was added in the response filed 3/17/2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/26/2018. It is noted, however, that applicant has not filed a certified copy of the JP 2018-242666 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US 2017/0263981) in view of Crouch, Jr. et al. (US 6,946,218).
Regarding claim 1, Satou discloses a bipolar laminated all-solid-state lithium-ion rechargeable battery (abstract). The battery comprises negative electrode layers 30c (anode layers), solid electrolyte layers 40c, and positive electrode layers 20c (cathode layers) ([0048]). The positive electrode layers 20b/c comprise an active material layer 21b/c and an electrically insulating part 22b/c that is adjacent a current collector layer 10c (see Figs 2-3). As seen in Figure 2, the electrically insulating parts 22b/c are located at an end part of the cathode where the cathode is a thin film part having a smaller thickness than a thickness of a central part of the cathode layer. The electrically insulating parts 22b/c are located in a space part formed by a level difference between the thin film part and the central part, and the thin film part of the cathode layer contacts the solid electrolyte layer, and the space part is formed between the thin film part and a cathode current collector.
However, Satou does not explicitly disclose wherein an area in a planar direction of the cathode layer is smaller than an area in a planar direction of the anode player.
 Crouch discloses a battery with cell layer with a cell layer edge support (abstract). The battery cell 10 comprises a first electrode 14 and a second electrode 22 separated by an electrolyte/separator layer 30 (C3/L35-39). Either of the first electrode 14 or the second electrode may be an anode, with the other being a cathode in the cell 10 (C3/L39-41). The first electrode 14 has an outer edge or an edge perimeter 16 defining a surface area 15 (C3/L41-42). Similarly, the second electrode 22 has an edge perimeter 24 defining a surface area 23 (C3/L42-44). Surface area 23 is larger than surface area 15 (C3/L44-45). Thus, first electrode 14 is a smaller electrode than second electrode 22 (C3/L45-46). A support layer 18 having an edge perimeter 20 and an open central portion 9 is positioned around at least a portion of the first electrode 14 (C3/L46-48). Crouch teaches by using the support layer 18 around the smaller first electrode, the support layer provides added rigidity and resistance to crushing during manufacture and packaging of the battery cell (C2/L40-45), as well as minimizes electrical shorts and provides a longer battery cell life (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the support layer and a smaller area electrode as taught by Crouch with the positive electrode layers of Satou for the purpose of adding rigidity and resistance to crushing during manufacture, as well as minimizing electrical shorts and providing a longer battery cell life. Because Crouch teaches that the smaller electrode with the support layer can be either the anode or cathode, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching to the cathode in order to support and provide rigidity to the cathode.
Regarding claims 3 and 5, modified Satou discloses all of the claim limitations as set forth above. Satou teaches the electrical insulating portions of the positive electrode layer contains a resin component (i.e. a resin binder) ([0068]), which reads on the claimed adhesive contained in a space part of the cathode layer, and an adhesive substantially fills the space part.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2010/0099029) in view of Mano et al. (US 2013/0330596).
Regarding claim 1, Kinoshita discloses a lithium ion secondary battery comprising a positive electrode 11 and a negative electrode 12 with an ion-permeable resin layer 13 and separator 14 interposed therebetween ([0038], Fig 1). The separator can be a solid electrolyte ([0099]). As seen in Figure 1, the positive electrode 11 (cathode) is smaller in width than the negative electrode 12 (anode), and therefore has the cathode has a smaller area than the anode. Kinoshita further teaches a positive current collector 11a connected to the positive electrode 11b ([00039], Fig 1).
However, Kinoshita does not explicitly disclose wherein an end part of the cathode layer comprises, on the solid electrolyte layer, a thin film part having a smaller thickness than a thickness of a central part of the cathode layer, and wherein the end part of the cathode layer comprises, on the thin film part, a space part formed by a level difference between the thin film part and the central part, and where the thin film part of the cathode layer contacts the solid electrolyte layer, and the space is formed between the thin film part and a cathode current collector.
Mano discloses an electrochemical cell comprising a storage element 20 made of a positive-electrode layer 21, a negative-electrode layer 22 and a separator 23 therebetween (Fig 10). In an embodiment, the lid 12 that presses on the negative-electrode layer 22 has second and third protrusions 52a,b, and therefore creates thin film parts on the ends of the electrode ([0106], Fig 10). The protrusions are a conductive adhesive of a synthetic resin material containing conductive particles, including graphite particles ([0081], [0077]). The protrusions are conductive to provide a stable electrical connection between the inner surface of the container and the storage element ([0037]). The compression of the separator further reduces internal resistance between the electrode layers ([0068], [0109]). Mano further notes that while the positive-electrode layer is provided to be opposed to the container main body 11 and the negative-electrode layer 22 is provided to be opposed to the lid 12, the positive-electrode layer 21 may be provided to be opposed to the lid and the negative-electrode body 22 may be provide to be opposed to the container main body in contrast ([0113]); that is, Mano teaches that the two protrusions 52a,b and be used to press the ends of the positive-electrode layer instead of the negative-electrode layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the protrusions (of conductive material) pressing down on the ends of the electrode as taught by Mano with the positive electrode of Kinoshita for the purpose of providing a stable electrical connection, and reducing internal resistance between the electrode layers. In addition, because Mano teaches that the positive electrode and negative electrode layer can be switched, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of the protrusions to the cathode in order to obtain the benefit of a stable electrical connection and reduced internal resistance of the cathode. It is noted that the space part is filed the protrusions (adhesive).
Regarding claims 2-5, modified Kinoshita discloses all of the claim limitations as set forth above. Mano further teaches that the protrusions are a conductive adhesive with conductive particles such as graphite particles ([0081], [0077]), and therefore an electroconductive material or adhesive containing a carbon powder (graphite). Further, the protrusions substantially fill the space part (see Fig 10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                   

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725